DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Kanzaki et al. (US 20090237033), hereinafter referred to as ‘Kanzaki’, Kim et al. (US20120161702), hereinafter referred to as ‘Kim’, and Takahashi et al. (US4460870), hereinafter referred to as ‘Takahashi’

Regarding Claim 1, Kanzaki discloses A method for ascertaining the state of charge of an electrical energy storage unit (..the battery-driven device may estimate the battery state [0004]) , the method comprising the steps of: ascertaining a voltage gradient at least based on a detected first voltage value of the electrical energy storage unit (…the battery is in the early stage of use and a voltage drop having a gradient greater than a prescribed gradient is occurring [0007]); comparing the ascertained voltage gradient with a predefined voltage gradient threshold value (…the temporal gradient of the voltage is equal to or lower than the prescribed threshold, the voltage comparison unit outputs "0", even if the voltage V is equal to or more than the voltage threshold Vth [0226]); ascertaining a period of time in which the electrical energy storage unit is in disuse based on an absolute value of a drawn and/or output a current falling below a no-load current threshold value in terms of absolute value; and ascertaining the state of charge of the electrical energy storage unit depending based on the comparison and the period of time.
	However, Kanzaki is silent to the language of first voltage value, ascertaining a period of time in which the electrical energy storage unit is in disuse based on an absolute value of a drawn and/or output a current falling below a no-load current threshold value in terms of absolute value; and ascertaining the state of charge of the electrical energy storage unit depending based on the comparison and the period of time.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kanzaki to obtain a first voltage value based on determining a voltage drop for the benefit of ascertaining the state of charge and to improve the accuracy of the method.
Nevertheless, Kim discloses ascertaining a period of time in which the electrical energy storage unit is in disuse and ascertaining the state of charge of the electrical energy storage unit depending based on the comparison and the period of time (the charging switch is turned off to stop the supply of the charging power to the battery of the electric vehicle (S418) when the present time is the charging-end time, as a result of ascertaining whether the present time is the charging-end time [0104]; The charging control module 270 ascertains first the battery state when it is necessary to start charging by comparing the charging time period stored in the charging information with the present time, determines whether charging is possible, and when charging is possible, charges the battery of the electric vehicle by operating the charging switch 240 [0081]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kanzaki, in view of Kim to ascertain a period of time in which the electrical energy storage unit is in disuse (i.e. during charging) and ascertain the state of charge of the electrical energy storage unit based on the comparison and the period of time to determine state of charge (Kim, Fig. 5 Steps S414 and S415;[0081]) for the benefit of ascertaining the state of charge and to improve the accuracy of the method.
However, the combination is silent to the language of ascertaining a period of time in which the electrical energy storage unit is in disuse based on an absolute value of a drawn and/or output a current falling below a no-load current threshold value in terms of absolute value.
Nevertheless, Takahashi discloses ascertaining a period of time in which the electrical energy storage unit is in disuse based on an absolute value of a drawn and/or output a current falling below a no-load current threshold value in terms of absolute value (Moreover, in step 1120, the actual current-basis battery charge status-estimation value [0126]; a no-load (On the contrary, in the SOC estimating technique based on the measured values of a battery voltage… to an actual value under an unloaded condition (a current is zero) [0110]; threshold value in terms of absolute value (Specifically, in the present embodiment, it is judged that "its reliability is low" when the coefficient-of-reliability .xi..sub.I is smaller than a predetermined value or the absolute value of (SOCe-SOC.sub.I) is greater than a predetermined value [0138]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kanzaki and Kim, in view of Takahashi to ascertain a period of time in which the electrical energy storage unit is in disuse based on an absolute value of a drawn and/or output a current falling below a no-load current threshold value in terms of absolute value for the benefit of estimating the state of charge for a fully relaxed battery and to improve the accuracy of the method.

Regarding claim 2, Kanzaki discloses 
a detected second voltage value (… the voltage comparison unit 223 may temporarily store therein the periodically measured voltages [0225]).
However, Kanzaki is silent to the language of ascertained based on a mathematical model of the electrical energy storage unit.
Nevertheless, Takahashi discloses a model of the electrical energy storage unit (A flowchart showing a calculating operation of a model-basis battery charge status-estimation value SOC.sub.CM by the SOC.sub.CM calculating part [0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to Kanzaki in view of Takahashi to incorporate a second voltage for the benefit of performing the state of charge calculation and to improve the functionality of the method. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kanzaki and Kim, in view of Takahashi to incorporate a mathematical model for the benefit of estimating an internal state of the battery and to improve the accuracy of the method. 


Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kanzaki, Kim, and Takahashi, and further in view of Koch et al. (US 20040100267), hereinafter referred to as ‘Koch’.

Regarding claim 4, Kanzaki, Kim, and Takahashi disclose the claimed invention discussed in claim 1, including the method. 
	However, the combination is silent to the language of ascertaining a quality characteristic value of an ascertained state-of-charge value in order to evaluate the accuracy of the state-of-charge ascertainment wherein the state of charge is additionally ascertained depending on the ascertained quality characteristic value.
	Nevertheless, Koch discloses characteristic value of an ascertained state-of-charge value (the characteristic value H is advantageously performed by the state of charge SOC [0055]]) evaluate the accuracy (to determine battery voltages for given battery currents or battery currents for given battery voltages with great accuracy [0036]).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kanzaki, Kim, and Takahashi, in view Koch of to incorporate the characteristic value for eliminating measurement inaccuracies for the state of charge and to improve functionality of the method. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kanzaki, Kim, Takahashi, and Koch , in further in view of Fukui et al. (US 4134056), hereinafter referred to as ‘Fukui’. 

Regarding claim 5, Kanzaki, Kim, Takahashi, and Koch disclose the claimed invention according to claim 4. 
However, the combination is silent to the language of wherein the ascertainment of the quality characteristic value comprises ascertaining an accuracy of a modeled no-load voltage characteristic curve and/or ascertaining an accuracy of a current measurement.
Nevertheless, Koch discloses the characteristic value (the characteristic value H is advantageously performed by the state of charge SOC [0055]]) ascertaining an accuracy of a (to determine battery voltages for given battery currents or battery currents for given battery voltages with great accuracy [0036]) modeled no-load voltage (…in the SOC estimating technique based on the measured values of a battery voltage… to an actual value under an unloaded condition (a current is zero) [0110]).
	However, Koch is silent to the language of characteristic curve and/or ascertaining an accuracy of a current measurement.
	Nevertheless, Fukui discloses characteristic curve (…the characteristic curve A' shows a charge voltage characteristic of a non-active battery  [Description (7)]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kanzaki, Kim, Takahashi, and Koch, in further view of Fukui to incorporate a characteristic value for indicating a differentiation voltage characteristic of a non-active battery and to improve the accuracy of the method. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kanzaki, Kim, Takahashi, and Koch in further view of Fukui to incorporate a characteristic curve for indicating a differentiation voltage characteristic of a non-active battery and to improve the accuracy of the method. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kanzaki and Takahashi.

Regarding Claim 7, Kanzaki discloses
A computer-readable storage medium containing instructions that when executed by computer (The computer program is composed of a plurality of instruction codes showing instructions with respect to a computer in order to have the predetermined function achieved (4)); a voltage gradient at least based on a detected voltage(…the battery is in the early stage of use and a voltage drop having a gradient greater than a prescribed gradient is occurring [0007]); compare the ascertained voltage gradient with a predefined voltage gradient threshold value (…the temporal gradient of the voltage is equal to or lower than the prescribed threshold, the voltage comparison unit outputs "0", even if the voltage V is equal to or more than the voltage threshold Vth [0226]); ascertain the state of charge (..the battery-driven device may estimate the battery state (4)).
However, Kanzaki is silent to the language of first voltage value.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kanzaki to obtain a first voltage value based on determining a voltage drop for the benefit of ascertaining a voltage value and to improve the accuracy of the method.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kanzaki.

Regarding claim 8, Kanzaki discloses
An apparatus for ascertaining the state of charge of an energy storage unit, the apparatus comprising, an electronic control unit  (..the battery-driven device may estimate the battery state (4); …the battery control unit 420 that is the characteristic part  [0210]); ascertain a voltage gradient at least based on a detected voltage (…the battery is in the early stage of use and a voltage drop having a gradient greater than a prescribed gradient is occurring [0007]);
compare the ascertained voltage gradient with a predefined voltage gradient
threshold value (…the temporal gradient of the voltage is equal to or lower than the prescribed threshold, the voltage comparison unit outputs "0", even if the voltage V is equal to or more than the voltage threshold Vth [0226]); ascertain the state of charge (..the battery-driven device may estimate the battery state (4)).

However, Kanzaki is silent to the language of first voltage value.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kanzaki to obtain a first voltage value based on determining a voltage drop for the benefit of ascertaining a voltage value and to improve the accuracy of the method.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kanzaki.
Regarding claim 9, Kanzaki discloses
An electrical energy storage system, comprising an electrical energy storage unit(…a specifying unit operable to specify one of the operations that is being executed by the battery-driven device; an acquisition unit operable to acquire one of the voltage thresholds that corresponds to the specified operation from the storage unit; a voltage comparison unit operable to compare the acquired voltage threshold with the measured voltage; and a control unit operable to control power consumption of the battery to decrease if the measured voltage is equal to or more than the acquired voltage threshold [0005]); ascertain a voltage gradient at least based on a detected voltage (…the battery is in the early stage of use and a voltage drop having a gradient greater than a prescribed gradient is occurring [0007]); compare the ascertained voltage gradient with a predefined voltage gradient threshold value (…the temporal gradient of the voltage is equal to or lower than the prescribed threshold, the voltage comparison unit outputs "0", even if the voltage V is equal to or more than the voltage threshold Vth [0226]) ; ascertain the state of charge (..the battery-driven device may estimate the battery state (4)).
However, Kanzaki is silent to the language of first voltage value.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kanzaki to obtain a first voltage value based on determining a voltage drop for the benefit of ascertaining a voltage value and to improve the accuracy of the method.

Response to Arguments

Applicant’s arguments with respect to claims 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/SHARAH ZAAB/Examiner, Art Unit 2863          

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863